Citation Nr: 0909400	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  06-07 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a major depressive 
disorder, to include as secondary to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel







INTRODUCTION


The Veteran served on active duty from November 1977 to 
November 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2005 and January 2006 decisions 
of the Department of Veterans Affairs (VA) North Little Rock, 
Arkansas Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

The Board also notes that the Veteran's March 2006 
substantive appeal contains statements which seem to indicate 
that the Veteran intends to pursue a claim for service 
connection for post-traumatic stress disorder (PTSD).  This 
matter is referred to the RO for further clarification and/or 
adjudication.


REMAND

The Veteran's March 2006 substantive appeal reflects a 
verifiable incident in service that may assist the Veteran's 
service connection claim.  More specifically, in statements 
contained in the Veteran's March 2006 substantive appeal, the 
Veteran maintains that he witnessed the death of a fellow 
soldier in service, and that this caused his depression.  
Though not mentioned previously, if true, such evidence may 
help to support the Veteran's claim for service connection.  
This evidence is also found to be readily verifiable.  
Therefore, the Board finds that VA must remand the claim so 
that efforts can be made to obtain any records related to 
this incident.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2008).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and request additional information that 
would assist in the verification of the 
incident in which the Veteran witnessed 
the death of a fellow soldier as noted in 
his March 2006 substantive appeal, 
including, but not necessarily limited to, 
the date, time, and location of the 
incident, the circumstances surrounding 
the incident, and the identity of any 
other witnesses to the incident.

2.  After giving the Veteran an 
appropriate amount of time to reply, the 
AMC/RO should contact U.S. Army and Joint 
Services Records Research Center (JSRRC), 
and request that JSRRC research the 
claimed in-service incident, and 
specifically ascertain whether anyone in 
the Veteran's unit was killed as described 
by the Veteran.

3.  If the incident in the March 2006 
statement is verified, the Veteran should 
be afforded another VA examination to 
determine the nature and etiology of any 
depressive disorder.  The claims folder 
should be made available to and reviewed 
by the examiner before the examination.  
The examiner should record the full 
history of the disorder, including the 
Veteran's own account of the etiology of 
his disability, and specifically comment 
as to whether it is at least as likely as 
not that any current major depressive 
diagnosis is related to the Veteran's 
military service, his service-connected 
disorders and/or the incident in which he 
witnessed the death of a friend in 
service.  

4.  Thereafter, the AMC/RO should 
readjudicate the claim.  If the benefits 
sought on appeal are not granted in full, 
a supplemental statement of the case 
should be issued and the Veteran provided 
an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



